BONIN, J.,
concurs with reasons.
1,1 concur in the majority’s decision without reservation as to the sufficiency of evidence. I have a reservation about the decree insofar as it relates to vacating the sentence and remanding the matter for the trial judge to re-sentence the defendant to a mandatory life sentence. The record shows that the trial judge conducted a sentencing hearing in which he considered the issues raised in the prosecution’s assignment of error. During that hearing the prosecution conceded that the provisions of La. R.S. 15:529.1 A(l)(C)(ii) did not apply. The prosecution is now complaining about its own mistake at sentencing which led the trial court into any error. Allowing the prosecution to return to court under the provisions of La.C.Cr.P. art. 882 some five months later is to me problematic. However, the defendant’s brief advises *1159that the State is correct in its assertion that the defendant should have been sentenced to life in prison. Consequently, despite my reservations under the facts of this case, I concur in the decree even as to the re-sentencing of Mr. Brewer.